Citation Nr: 0210947	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for a dysthymic disorder for the period from July 1, 
1997 to July 6, 2000.

2.  Entitlement to an increased disability evaluation for a 
dysthymic disorder, currently evaluated as 10 percent 
disabling, for the period since July 6, 2000.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status-post closed head injury with a 
history of a partial cranial third nerve palsy, now resolved, 
with a history of mild ongoing memory and cognitive 
dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to June 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1998 and December 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  The February 1998 
rating decision granted service connection for an adjustment 
disorder with mixed disturbance of mood and status-post 
closed head injury, and assigned a 10 percent disability 
evaluation for each, effective July 1, 1997.  The December 
2000 rating decision increased the veteran's disability 
evaluation for his dysthymic disorder, previously adjustment 
disorder with mixed disturbance of mood, to 50 percent for 
the period from July 1, 1997 to July 6, 2000, and continued 
the 10 percent in effect for the period thereafter, as well 
as continued the 10 percent disability evaluation for the 
veteran's closed head injury.

The Board notes that the veteran, through his 
representative's written brief presentation, appeared to 
raise a claim of entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  The record does 
not reflect any development of this issue, or a final 
adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.

On the veteran's substantive appeal, VA Form 9, received at 
the RO in March 1998, he requested a personal hearing at the 
RO and a hearing before the BVA.  However, the record 
reflects that the veteran failed to report for either 
hearing.  There are no other outstanding hearing requests of 
record, and the request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  From July 1, 1997 to July 6, 2000, the veteran's 
dysthymic disorder was not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  obsessive rituals; illogical or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently; neglect of personal 
appearance and hygiene; and an inability to establish and 
maintain effective relationships.

3.  Since July 6, 2000, the veteran's dysthymic disorder has 
been manifested by no more than mild or transient symptoms 
and has not been productive of an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

4.  The veteran's closed head injury has been productive of 
subjective complaints such as headaches and dizziness which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, and has not 
been productive of multi-infarct dementia.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for dysthymic disorder for the period from July 1, 
1997 to July 6, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9440 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for dysthymic disorder for the period since July 6, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9440 (2001).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for status-post closed head injury with 
a history of a partial cranial third nerve palsy, now 
resolved, with a history of mild ongoing memory and cognitive 
dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.124a, Diagnostic Codes 8045 and 9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluations assigned for his dysthymic disorder and for his 
closed head injury do not accurately reflect the severity of 
that disability.  Specifically, the veteran asserts that he 
is entitled to higher disability evaluations because he 
experiences depression, social and occupational impairment, 
and headaches.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statement of the case issued in connection with the veteran's 
appeal, as well as additional correspondence to the veteran, 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reason that his claim was 
denied.  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, the veteran was afforded several VA 
examinations, including an additional examination pursuant to 
a December 1999 Board remand.  Further, the RO requested 
additional information, including the veteran's treatment 
history and medical providers, as well as physicians, as well 
as the dates and places of treatment.  However, the appellant 
failed to submit any additional information.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from an initial grant of 
service connection and the assignment of evaluations for the 
veteran's disabilities.

Historically, a February 1998 rating decision granted service 
connection for status-post closed head injury and an 
adjustment disorder with mixed disturbance of mood.  A 10 
percent disability evaluation was assigned for each disorder, 
effective July 1, 1997.  The veteran filed a notice of 
disagreement in March 1998, the RO issued a statement of the 
case, and the veteran perfected his appeal.  In December 
1999, the Board remanded the veteran's claim for additional 
development.  Following completion of the requested 
development to the extent possible, the RO issued a 
supplemental statement of the case and rating decision in 
December 2000, which recharacterized the veteran's 
psychiatric disorder as a dysthymic disorder and increased 
the veteran's disability evaluation for his dysthymic 
disorder to 50 percent for the period from July 1, 1997 to 
July 6, 2000, and assigned a 10 percent disability evaluation 
for the period thereafter.  As the 50 percent disability 
evaluation is less than the maximum available for that time 
period under the applicable Diagnostic Code, the veteran's 
claim for an increased evaluation for July 1, 1997 to July 6, 
2000 remains valid on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  In addition, the rating decision continued 
the 10 percent disability evaluation for a closed head 
injury.  The Board points out that the continuation of the 10 
percent disability evaluation for the time period from July 
6, 2000 does not constitute a rating reduction, as the 10 
percent disability evaluation was previously in effect for 
the entire time period, and that compliance with 38 C.F.R. 
§ 3.105 is not required. 

The evidence of record consists of the veteran's service 
medical records and several VA examination reports.  Service 
medical records reflect that the veteran incurred a right-
sided subdural hematoma, contributed by a status-post frontal 
temporal lobe craniotomy, right-sided temporal lobe 
contusion, and a cognitive disorder in the line of duty.  An 
April 1996 narrative summary of treatment shows that the 
veteran was diagnosed with a closed head injury, status-post 
decompressive craniotomy with a right temporal lobe topectomy 
and right frontal lobe removal of contused brain parenchyma, 
third nerve palsy manifested as a dilated right pupil, right 
uncal herniation, and dermatologic photopic reaction. 

The April 1996 Report of Medical Board listed the veteran's 
diagnoses as status-post fall with resulting bifrontal 
contusion, right-sided hematoma and right-sided temporal lobe 
contusion; status-post right frontal temporal lobe craniotomy 
with evacuation of the right frontal contusion and subdural 
with temporal lobectomy of the right side; and partial third 
nerve palsy.   

An October 1996 psychiatric evaluation states that the 
veteran complained of headaches, dizziness, decreased short-
term memory, fatigue, anxiety about the future, and 
loneliness.  He also complained that he was more indecisive 
and more aggressive and angry since his injury.  He reported 
that was "real quiet" before he entered the military, 
without close friends, but that he did not have difficulty 
adjusting to military life.  Examination showed that he was 
alert and oriented, with casual dress and good hygiene and 
grooming.  He was cooperative, with adequate eye contact, 
range, and intensity of affect.  His thoughts were logical 
and goal oriented, without evidence of a thought disorder or 
homicidal or suicidal ideation.  There was no evidence of 
delusions or hallucinations.  Memory was intact for all time 
frames, including immediate memory, delayed recall, short-
term retention, and remote memory.  Concentration and 
abstract thinking were intact, and he had good impulse 
control.  There was no evidence of tremors, tics, or 
automations.  The diagnoses were mild and resolving cognitive 
disorder, not otherwise specified and status-post closed head 
trauma.  

His June 1997 Report of Medical History shows that the 
veteran reported frequent or severe headaches, dizziness, 
fatigability, difficulty sleeping, depression, and loss of 
memory.  Eye sensitivity was also noted.  The veteran's 
symptoms were noted as being a result of his closed head 
injury.  The contemporaneous Report of Medical Examination 
shows that clinical evaluation of the veteran's pupils were 
equal and reactive, and that ocular motility, upper and lower 
extremities, and head, face, and scalp were normal.  
Neurological evaluation was also normal.  Distance vision was 
20/50 bilaterally.  

The veteran was first afforded VA examinations in connection 
with his claim in October 1997.  According to the report from 
the general medical examination, the veteran reported a 
history of a head trauma resulting in a subarachnoid 
hemorrhage and swelling which required neurosurgery and 
resulted in a medical discharge.  He also reported that he 
had a significant recovery, but continued to have problems 
with decreased concentration and difficulty with certain 
mental functions (i.e., math equations).  He related that he 
was able to drive, that he did not have a seizure disorder, 
and that he required no medications.  He complained of 
intermittent blurry vision and light sensitivity, with 
difficulty focusing on close objects, but no difficulty with 
distance vision with his glasses.  He also complained of 
insomnia and a history of a depressed mood, including 
previous therapy.  He also related that he had been less 
active since his accident, but still did things he enjoyed 
and was looking for work.  Examination showed that the 
veteran's pupils were equal, round, and reactive to light and 
accommodation.  Visual fields and extraocular movements are 
intact.  Heart rate and rhythm were normal.  Cranial nerves 
II through XII were intact, and neuropsychological testing 
revealed normal cognitive function.  The diagnoses were 
status-post closed head injury without evidence of ongoing 
neurologic impairment, a history of third partial cranial 
nerve palsy, resolved, and chronic insomnia.

The brain and spinal cord examination report indicates that 
the veteran denied a history of seizures, dizziness, or other 
focal neurological complaints.  The veteran reported mild 
fatigue, memory problems, and occasional headaches.  He also 
reported that the "slowing of his cognitive function" was 
mild and did not interfere with his activities of daily 
living.  The diagnoses were status-post closed head injury 
with a history of partial cranial third nerve palsy, 
resolved, and a history of mild ongoing memory and cognitive 
dysfunction.

The mental disorders examination report indicates that the 
veteran was unemployed since his discharge at the end of June 
1997, but was looking into attending school.  He reported 
that he was shy, and had always been this way, and was not 
engaged in making friends or dating.  He complained of a 
sleep disorder, depression, and thinking difficulties, as 
well as dizziness, "snappiness," and emotional problems.  
He also complained that he got angry, but that it was not 
always apparent to others when he got angry, and that he felt 
more antisocial since his injury.  He reported that his sleep 
was usually good, except for a phase of sleep disturbance 
lasting 60 to 90 minutes, his appetite was decreased, and 
that he generally watches television for fun.  He also 
reported that his mood shifts during the day, but that others 
did not notice.  He denied fatigue, and stated that his 
energy level was good.  He denied suicidal and homicidal 
ideation.  He related that he smoked a pack and a half of 
cigarettes per day, drank three to four caffeinated beverages 
per day, used alcohol occasionally, and used marijuana on the 
weekends.  Examination showed poor eye contact and distant 
and unengaged behavior, but that the veteran was alert and 
oriented.  He was cooperative and his thought processes were 
logical and sequential, with intact concentration.  There was 
some evidence of psychomotor retardation.  The veteran had 
normal levels of cognitive abilities compared to presumed 
previous functioning, without evidence of a localized or 
generalized intellectual impairment.  The examiner noted that 
there might have been mild levels of psychological distress 
upon personality testing, with acknowledged depression and 
quickening of his temper.  The diagnoses were adjustment 
disorder with mixed disturbance of mood and simple phobia.  A 
Global Assessment of Functioning (GAF) score of 58 was 
assigned.

The eye examination showed that the veteran complained of 
photophobia and occasional throbbing pain, with occasional 
difficulty focusing on distant objects.  Visual acuity at 
distance was 20/20 corrected.  Visual acuity at a distance 
was 20/25 uncorrected.  Visual acuity was 20/20 at near, both 
corrected and uncorrected.  There were no pupillary defects, 
extraocular movements were full, and the veteran denied 
diplopia.  Confrontation visual fields were full, external 
examination was quiet, and the posterior pole and periphery 
were normal bilaterally.  The impression was partial right 
cranial third nerve palsy.  The examiner noted that the 
veteran's symptoms of photophobia might be consistent with 
the diagnosis, "as his right pupil may not constrict as much 
as his left under bright light circumstances."  The examiner 
also noted that the veteran had asymmetric cup-to-disc ratios 
which, based on a family history of glaucoma, may require 
frequent follow-up.

The veteran was most recently afforded a VA examination in 
July 2000.  According to the neurological disorders report, 
the veteran complained of daily right-sided, sharp, vascular 
headaches that last up to 4 hours, which were associated with 
lightheadedness and dizziness, but without vomiting or vision 
loss.  The veteran reported that he took Tylenol for his 
headaches, with partial relief.  He also reported that his 
headaches rendered him unable to work, and caused him to lose 
24 to 48 hours of work per month.  He also complained of 
photophobia and mild incoordination.  Examination showed that 
the veteran was alert, oriented, and cooperative.  There was 
no evidence of speech, memory, or thought impairment.  
Cranial nerve function was intact, with the exception of the 
right pupil.  No ocular weakness was noted.  Gait and station 
were normal.  All muscle groups exhibited normal strength, 
tone and coordination were intact, reflexes were symmetric, 
and sensation was intact.  The diagnosis was status-post 
craniotomy, right temporal location with removal of a 
subdural hematoma, partial removal of the right temporal 
lobe, and frontal contusion.  The examiner noted that the 
veteran had vascular and myofascial headaches, but showed no 
other neurological defects.  A CT scan revealed a loss of 
part of the right temporal/parietal cortex.

The mental disorders examination report showed that the 
veteran reported that he was enrolled in school, pursuing a 
business degree, and had left his job doing general office 
work because it interfered with his school commitments.  He 
denied current psychiatric treatment and the past or present 
use of psychiatric medication, as well as psychiatric 
hospitalization.  He also reported a history of a closed head 
injury, and complained of headaches and memory problems.  He 
also complained of difficulty concentrating and with reading.  
Nonetheless, he reported that he was doing well in school.  
He related that he had occasional depressed moods, with 
irritability and withdrawal from others, and decreased 
appetite.  He also related weight loss, but stated that he 
slept well and did not have crying spells.  He denied 
suicidal or homicidal ideation, auditory or visual 
hallucinations, and paranoid or delusional beliefs.  He 
stated that he felt that his cognitive functioning had 
changed, that his comprehension was still good, but that it 
took longer to understand written material.  He also stated 
that he felt that he had to work harder to get the same 
results.  Examination showed that the veteran was neatly 
dressed, cooperative, and polite.  His speech was coherent 
and to the point, without pressure or pauses.  His affect was 
somewhat restricted and his mood was dysphoric.  His thought 
processes were goal-directed.  He was alert and oriented.  
The diagnoses were adjustment disorder with mixed anxiety and 
depression, by history, and dysthymic disorder, currently.  
No current psychosocial stressors were reported.  A GAF score 
of 70 was assigned.  The examiner noted that the GAF score 
was assigned based on mild psychological symptoms and "some 
difficulty" in social and occupational functioning.

I.  Increased disability evaluation for dysthymic disorder

The veteran's dysthymic disorder is evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9440.  A 10 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent disability evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent evaluation 
requires evidence of occupational and social impairment due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  For the next 
higher 70 percent evaluation to be warranted, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9440.

A. From July 1, 1997 to July 6, 2000

As previously discussed, the veteran claims that he is 
entitled to an increased disability evaluation for the period 
from July 1, 1997 to July 6, 2000, which was evaluated by the 
RO as being 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.  

In reviewing the rating criteria in relation to the veteran's 
dysthymic disorder for the relevant time period, the Board 
finds that the veteran's symptomatology was most consistent 
with the 50 percent disability evaluation and that an 
increased disability evaluation was not warranted.  In this 
regard, the objective clinical evidence of record did not 
show that the veteran had occupational impairment, obsessive 
rituals which interfere with daily activities, incoherent 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or an inability to function 
independently.  The veteran's service medical records and 
October 1997 VA examination showed that the veteran was 
alert, oriented, and cooperative with good personal hygiene 
and eye contact.  Likewise, there was no evidence of 
hallucinations, impaired thought process, panic attacks, or 
hopelessness.  In addition, the veteran interacted 
appropriately and did not show any evidence of impaired 
cognitive function.  And, while the Board acknowledges that 
the veteran experiences social impairment, the medical 
evidence of record clearly indicates that the veteran's 
social impairment existed prior to his head injury.  
Moreover, the Board observes that the veteran's GAF score was 
58, which is indicative of moderate difficulty in social or 
occupational functioning, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DMS-IV).  See 38 C.F.R. 
§ 4.130.  Most significantly, the Board notes that the 
veteran was able to participate in day-to-day activities, 
including attending school, despite his depression.  
Likewise, the veteran's depressed mood, sleep impairment, and 
decreased concentration are contemplated by the veteran's 50 
percent disability evaluation.  It is also noteworthy that 
the veteran had not sought any treatment for his dysthymic 
disorder since his discharge from service.  As such, the 
veteran's symptomatology most closely fits within the 
criteria for the 50 percent disability evaluation assigned 
for the aforementioned time frame.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant period was the veteran's disability 
more disabling than reflected by the 50 percent rating.

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation for the relevant time period on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his dysthymic disorder, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, it appears that the veteran was 
temporarily unemployed while pursuing educational 
opportunities at the time of his October 1997 VA examination.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a disability 
evaluation in excess of 50 percent for dysthymic disorder for 
the period from July 1, 1997 to July 6, 2000.

B. From July 6, 2000

The veteran also claims that he is entitled to an increased 
disability evaluation for the period beginning July 6, 2000.

As discussed earlier, the veteran's dysthymic disorder is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.  Upon reviewing the rating 
criteria in relation to the veteran's dysthymic disorder, the 
Board finds that the veteran's disability picture is most 
consistent with the currently assigned 10 percent disability 
evaluation and that an increased disability evaluation is not 
warranted.  The objective clinical evidence of record does 
not show that the veteran has occupational impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  There is no 
evidence that the veteran experiences delusions, 
hallucinations, suicidal or homicidal thoughts, panic 
attacks, or memory loss.  Moreover, the veteran has coherent 
speech and logical thought processes.  The veteran was alert, 
oriented, and well-groomed at the most recent VA examination.  
And, while the veteran's mood was anxious and his affect was 
restricted, these symptoms are contemplated by his current 
disability evaluation, and do not interfere with his ability 
to work or attend school.  Additionally, the Board observes 
that the veteran does not require psychiatric treatment or 
medication for his dysthymic disorder.  Furthermore, the 
veteran's GAF score, as a result of the impact of his 
service-connected dysthymic disorder was reported to be 70.  
This is indicative of mild symptoms such as depressed mood 
and mild insomnia or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well, with some meaningful interpersonal relationships, 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his dysthymic 
disorder, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for dysthymic disorder, for the period since 
July 6, 2000, on either a schedular or extra-schedular basis.

II.  Increased disability evaluation for status-post closed 
head injury
 
The veteran's closed head injury is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Diagnostic Code 8045 provides that subjective 
complaints such as headaches, dizziness, and insomnia, 
recognized as symptoms of a brain trauma, are to be rated as 
10 percent disabling, and no higher, under Diagnostic Code 
9304.  This Code also provides that the 10 percent rating is 
not to be combined with any other rating for a disability due 
to brain trauma, and that ratings in excess of 10 percent are 
not assigned absent a diagnosis of multi-infarct dementia 
associated with brain trauma.

Under Diagnostic Code 9304, which governs ratings of dementia 
due to head trauma, a 10 percent disability evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.

Considering the evidence relating to the veteran's service-
connected closed head injury under the criteria for rating 
brain trauma, the Board finds that the veteran's disability 
picture is most consistent with the current 10 percent 
disability evaluation, and that an increased disability 
evaluation is not warranted.  In this regard, the Board 
observes that the objective clinical evidence of record does 
not show that the veteran experiences multi-infarct dementia.  
The Board also observes that absent such dementia, there is 
no higher disability evaluation available for brain disease 
due to trauma.  Nonetheless, the Board acknowledges that the 
veteran experiences headaches and dizziness, as well as 
occasional memory problems and depression, but notes that the 
veteran's current 10 percent disability evaluation 
contemplates his complaints of headaches and dizziness.  The 
Board also observes that the veteran receives a separate 
disability evaluation under 38 U.S.C.A. § 4.130, Diagnostic 
Code 9440 for his psychiatric symptomatology of depression 
and memory problems.  See 38 C.F.R. § 4.14 (the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Therefore, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.  

The Board has also considered other potentially applicable 
Diagnostic Codes.  Nonetheless, the veteran is not entitled 
to a higher disability evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, as the veteran does not experience 
prostrating migraine attacks once a month.  While the Board 
acknowledges that the veteran's headaches are vascular, the 
Board notes that the headaches have not been characterized as 
prostrating migraines and points out that Tylenol relieves 
the veteran's discomfort.  In addition, the Board has 
considered whether the veteran is entitled to a higher 
disability evaluation according to the criteria for diseases 
of the cranial nerves, which refers diseases involving the 
third cranial nerve to the criteria for evaluating organs of 
special sense.  Organs of special sense are rated in 
accordance with 38 C.F.R. §§ 4.75-4.84a.  Nevertheless, the 
veteran is not entitled to a higher rating under these 
criteria because the veteran's vision and muscle function are 
within normal limits, without evidence of diplopia.  See 
38 C.F.R. § 4.77 (muscle function is normal when it is 20/40 
or less and there is no evidence of diplopia within 40 
degrees in the lateral or downward quadrants or within 30 
degrees in the upward quadrant).  Further, the veteran is not 
entitled to a higher disability evaluation by analogy under 
any other potentially applicable rating criteria.  See 
38 C.F.R. § 4.20 (2001) (when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for a closed 
head injury, the Board has also considered whether the 
veteran is entitled to increased disability evaluations on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present "such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  In this regard, the Board finds that 
there has been no showing by the veteran that his closed head 
injury, standing alone, has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In fact, the Board 
points out that the veteran was employed until he began his 
current educational pursuits.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2001) 
have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for status-post closed head injury with a 
history of a partial cranial third nerve palsy, now resolved, 
with a history of mild ongoing memory and cognitive 
dysfunction, for the entire rating period from the initial 
assignment of a disability rating to the present time, on 
either a schedular or an extra-schedular basis.



ORDER

A disability evaluation in excess of 50 percent for a 
dysthymic disorder for the period from July 1, 1997 to July 
6, 2000 is denied.

A disability evaluation in excess of 10 percent for a 
dysthymic disorder for the period since July 6, 2000 is 
denied.

An initial disability evaluation in excess of 10 percent for 
status-post closed head injury with a history of a partial 
cranial third nerve palsy, now resolved, with a history of 
mild ongoing memory and cognitive dysfunction, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

